AlleN, J.
Tbe paper-writing introduced in evidence by tbe defendant is void, and did not bave tbe effect of passing ány interest in tbe land to tbe plaintiffs or tbe defendant, because tbe land purporting to be conveyed belonged to a married woman, and ber privy examination was not taken (Council v. Pridgen, 153 N. C., 444), and witb tbis paper out of tbe way as evidence of title, tbe plaintiffs are tbe owners in fee of tbe land as tbe beirs of Jane E. Click, tbe former owner, and as grantee of Annie Fleming, another heir, unless tbe defendant has shown title by adverse possession.
There is a marked distinction between tbe possession and user of land, which may be by permission, or without claim of right, or without purpose to acquire title, and an adverse possession, which, is continued for a sufficient length of time, will confer title.
There is not only no presumption that tbe possession is adverse to tbe true owner (Shermer v. Dobbins, 176 N. C., 549), but, on tbe contrary, every possession is deemed to be under and in subordination to tbe true title, unless such possession is shown to be adverse (Bland v. Beasley, 145 N. C., 169), by which is meant that it is open, continuous, notorious, hostile to tbe true owner, and evidenced by such unequivocal acts as will put the true owner on notice of tbe claim.
“It consists in actual possession, witb an intent to bold solely for tbe possessor to tbe exclusion of others, and is denoted by tbe exercise of acts of dominion over tbe land, in making tbe ordinary use and taking tbe ordinary profits of which it is susceptible in its present state, such acts to be so repeated as to show that they are done in tbe character of owner, in opposition to right or claim of any other person, and not merely as an occasional trespasser. It must be as decided and notorious as tbe nature of tbe land will permit, affording unequivocal indication to all persons that be is exercising thereon tbe dominion of owner.” Locklear v. Savage, 159 N. C., 237.
Tbe relationship of tbe parties also affects tbe character of tbe possession, and it was held in Kornegay v. Price, 178 N. C., 441, that tbe *468husband could not, while living with his wife on the land, acquire title against her by adverse possession, and the same was held as to the wife in Hancock v. Davis, 179 N. C., 283.
It is also stated in 1 R. C. L., 759, that, “As a general rule, an adverse possession cannot be predicated on the possession of the parent as against a child, or on the possession of a child as against its parent. Thus, where a father became insane, and one of his sons took the management of his farm during the rest of his father’s lifetime, and remained in possession of it during the statutory period, it was held that these facts did not warrant the presumption of a conveyance to the son by the father, or of a release to him by the other heirs subsequent to their father’s death. So, it has been held that the possession of land acquired by a father, under a conveyance to his infant child, and continued long after such child’s minority, did not rip'en into a title by adverse possession. In order that a possession of the character under consideration may become adverse, the owner must have had some clear, definite, and unequivocal notice of the adverse claimant’s intention to assert an exclusive ownership in himself.”
Applying these principles, there is no sufficient evidence of such adverse possession as would perfect the title of the defendant as against the plaintiffs, because there was nothing in the use of the land inconsistent with relationship ordinarily existing between parent and child, and nothing to put the plaintiffs on notice that the defendant was claiming in his own right.
The defendant married the mother of the plaintiff in 1885, and moved on the land with the “old people,” who were J. D. Click and wife, Jane E. Click. He cultivated the land, and continued to use it during the lifetime of the grandparents of the plaintiff, who died in 1901 and 1902, respectively. He still remained upon the land after their death up to the present time, his children being with him, and there is nothing in the record indicating in the slightest degree that the plaintiffs knew or had any reason to know that he claimed the life estate until 1919, when the paper-writing referred to was put on the record. He had possession and used the land, but it was in conjunction with the plaintiffs, his children, who were the true owners, and therefore his possession was in subordination to their title until made hostile by some unequivocal act, and there is no evidence of such prior to 1919, and there was therefore no error in the instruction to the jury.
In this view of the case it is not necessary to determine whether the paper-writing can be used as color of title or the effect of the reservation as an adverse possession of either seven years or twenty years has not been shown.
*469We therefore find no error in the trial of tbe canse, but the judgment must be modified, as it permits a recovery of $400 for rents, whereas the jury answered the second issue $100.
Modified and affirmed.